SUMMARY ORDER
Enrique Facundo appeals from an order dated March 15, 2001, denying his request under the Freedom of Information Act (“FOIA”) for trial transcripts and discovery materials related to Facundo’s 1980 conviction of conspiracy to distribute narcotics and a substantive narcotics violations. We also construe Facundo on appeal to seek a writ of mandamus in an attempt to overturn the 1980 conviction and the lifetime term of supervised release imposed pursuant thereto.
The District Court correctly denied Fa-cundo’s FOIA request. Facundo’s other claims on appeal are meritless.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.